Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-5, 7-11, 14-17 and 19-20 (and therefore all claims) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear what “the region at the side of the curved portion being defined by a border as a line extending in a width direction of the leg portion through a contact point with a road surface in a standing state of a wearer who wears the athletic prosthetic leg” refers to.  It appears the applicant is trying to redefine the side region as the distal surface or the width of the sole?  Please clarify this language.  For examination purposes, the examiner will interpret side region as its plain meaning.
Further, the leaf spring of the instant invention is a foot, not a leg.  For examination purposes this interpretation will be used.
It is unclear what an “extending shape” refers to.  This is not an established shape.
It is unclear what a “drainage performance” is.  This does not appear to be an established form of measurement.  The examiner suggests claiming which features lead to the differences in drainage.
“The athletic prosthetic leg having a leaf-spring-like leg portion extending to a side of a toe” is unclear, particularly with reference to the instant figures.  Please clarify the claims and point out with the figures what the applicant is trying to claim.  It appears the leaf spring extends to the entire toe not just a side of a toe.
In regard to claim 4, “The bottom surface, in the region at the side of the curved portion, a portion at the side of the toe from a center of a maximum length in a leg portion front-rear direction has a higher drainage performance than a remaining portion” is unclear.  What is a maximum length of a leg portion?  Please define this.  Further it is unclear what “drainage performance” comprises.  This is not an established unit of measure.  The examiner suggests claiming the structure behind this limitation. The claim also describes locations in both the front rear direction and the side portion and it is unclear to the examiner what location is being referred to.
In regard to claim 5, “a center of a maximum length” is unclear because the maximum length was never defined.  “In the bottom surface” is unclear because the claim is referring to rigidity.  Shouldn’t the entire sold have the rigidity?  In general this claim should be amended for clarity purposes.  The descriptions referring to the location of the high rigidity portion are unclear.
In regard to claim 7, the claim is generally unclear.  How is “a center of a maximum length” defined when the maximum length isn’t defined?  Front-rear should be anterior and posterior to use proper terminology.  Front and rear depend on the orientation of the prosthesis.  What is a larger edge component?  Does this mean thicker or longer?  Does “a larger edge component in the width direction of the leg portion” mean the edge of the distal toe?  Please clarify the descriptions of location of the edge.
In regard to claim 8, “a maximum length” is unclear because the length has never been defined.
In regard to claims 8 and 10, “a smaller negative ratio” is unclear.  What is the ratio?  The length, thickness, something else?  A ratio needs two measurements.  How or why is the ratio negative?  Further in a negative number a smaller value is actually larger.  What is meant by a smaller negative ratio?  A lower number or a lower absolute value?
In regard to claim 9, “a maximum length” is unclear because the length has never been defined.  Further, what is a larger edge component?  Is this the area, the thickness, the length?  It is unclear how a region can have a larger edge component in the width direction of the leg portion.  Is the claim referring to the edge in the toe region?  Please clarify.
In regard to claim 10, “a larger negative ratio” is unclear.  The negative ratio has never been defined in the claims and further a larger negative number is actually less.  What does the applicant mean by a larger negative ratio?  
In regard to claim 11, it is unclear if the first and second wear resistance regions are the same or different from those of claim 2 from which claim 11 depends.  If they are the same regions please use consistent antecedent basis throughout.  The examiner suggests naming the wear resistance regions of claim 2 to improve clarity.  Further, the section after “assuming that” is indefinite.  It is unclear whether assuming is positively reciting those limitations.
In regard to claim 14, “width” is not a direction.  The examiner suggests using medial-lateral.  It is unclear if “a shape” along a wavy line is the wavy line itself or another shape.  The description of the protruding portions is unclear.  How does a valley have a convex side?  By definition a valley is concave.
In regard to claim 15, it is unclear if the higher wear resistance region is the same or a different high wear resistance region as claim 2.  Please name the regions and use proper antecedent basis throughout to improve clarity.
In regard to claim 16, the claim language regarding the location of the higher drainage performance is unclear.  How can something be in the bottom surface at the side?  These are two different locations.  Further a maximum length is not defined and therefore unclear.
In regard to claim 17, the maximum length is unclear since the length has never been defined.  Further, it is unclear how the rigidity is in the bottom surface.  The rigidity is a material property.
In regard to claim 19, it is unclear how a valley is convex?  A valley is concave.
In regard to claim 20, “drainage performance” is unclear since this is not an established measurement unit.  Further, the maximum length is not defined and therefore is unclear to describe a location of the drainage.
Due to the large number of 112b rejections, the examiner suggests checking the claims in their entirety for clarity issues.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 2-3 19 are objected to because of the following informalities:  
In regard to claim 2, “in the bottom surface” should be “on the bottom surface”.
Appropriate correction is required.
In regard to claim 3, “in the bottom surface” should be “on the bottom surface.”
In regard to claim 19, “one pair of a protruding portion” should be one pair of protruding portions for proper grammar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackiewicz (2016/0045337A1).

In regard to claim 1, Mackiewicz discloses a sole 104 of an athletic prosthetic leg (any prosthetic leg may be used in athletics; fig 1),
the athletic prosthetic leg having a leaf-spring-like leg portion 102 extending to a side of a toe via at least one curved portion (see curve at 112 to the toe including the side of the toe; fig 1), 
the sole 104 being configured to be attached to a ground contact region of the athletic prosthetic leg (fig 1; attached to the distal foot therefore ground contact region), the ground contact region extending from the toe to a side of the curved portion in an arc (As shown in figure 1, the blade itself is curved around both its with and along its length), 
wherein the sole 104 includes a bottom surface (distal surface) having a shape conforming to an extending shape of the ground contact region (fig 1)
and, further teaches in the bottom surface, a region at the side of the curved portion has a higher drainage performance compared with a region other than the region at the side of the curved portion (see gaps 516 at the sides and between 512 which allow better drainage than the center portion which does not have gaps; fig 5; [0043: can be for blade 102; gaps, channels, spaces, apertures, voids]), 
the region at the side of the curved portion being defined by a border as a line extending in a width direction of the leg portion through a contact point with a road surface in a standing state of a wearer who wears the athletic prosthetic leg. (This is unclear and is interpreted as best understood to mean the outer edges)
In regard to claim 6, Mackiewicz discloses the sole of the athletic prosthetic leg according to claim 1, and further discloses the bottom surface is constituted by a plurality (defined as two or more) of recesses 516 and protrusions 404.
In regard to claim 7, Mackiewicz discloses the device of claim 6, and further discloses in the region at the side of the curved portion (curved side of blade), a portion at the side of the curved portion from a center of a maximum length in a leg portion front-rear direction of the region (center of portion with the sole length wise) has a larger edge component in the width direction of the leg portion than a remaining portion (Interpreted as best understood to mean that the sole thickness varies along its width) [0041: thickness greater near the side portion of the base plate that decreases toward the center].
In regard to claim 8, Mackiewicz discloses the device of claim 6, and further discloses in the region at the side of the curved portion, a portion at the side of the curved portion from a center of a maximum length in a leg portion front-rear direction of the region has a smaller negative ratio than a remaining portion. This is interpreted as best understood to mean that the amount of empty space (516) is smaller than the filled portion of the foot sole 518 in figure 5.  Please clarify this claim language because even with reference to the instant disclosure the examiner is unable to determine what the applicant intends the negative ratio to be.
In regard to claim 9, Mackiewicz discloses the device of claim 6, and further discloses in the region at the side of the curved portion, a portion at the side of the curved portion from a center of a maximum length in a leg portion front-rear direction of the region has a larger edge component in the width direction of the leg portion than a region other than the region at the side of the curved portion. [0041: thickness greater near the side portions of the base plate that decreases along the base plate moving toward the center]  Accordingly, the edge component (thickness) of the base plate is thicker at the sides than the center.
In regard to claim 10, Mackiewicz discloses the device of claim 6, and further discloses in the region at the side of the curved portion, a portion at the side of the curved portion from a center of a maximum length in a leg portion front-rear direction (the examiner suggests using anterior and posterior) of the region has a larger negative ratio than a region other than the region at the side of the curved portion.  The negative ratio is not defined.  A ratio requires two measurements to compare to each other.  As best understood by the examiner the negative ratio will be interpreted as empty space.  The mid sole between elements 512 has more empty space than the side regions as shown in figure 5.  Please amend the claim and the specification to explain what a negative ratio comprises.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-13,15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of Hatfield (2015/0052781A1).
In regard to claim 2, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the durometer (and therefore wear resistance) of the various layers can vary depending on the activity for which the base plate is designed but does not teach the side region has a lower wear resistance than other portions of the bottom surface.
Hatfield further teaches in the bottom surface (plantar surface), the region other than the region at the side of the curved portion (center portion) has a higher wear resistance performance than the region at the side of the curved portion (outside edge) (8c; [0039]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hatfield’s toe portion with the invention of Mackiewicz because the toe portion provides improved wear resistance and traction [0039].
In regard to claim 11, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, and further teaches assuming that, in the region at the side of the curved portion, a portion at the side of the toe from a center of a maximum length in a leg portion front-rear direction is deemed as a drainage region (fig 5, see openings 510, 516), 
and a region other than the region at the side of the curved portion is deemed as a wear resistance region (plantar portion 518).
While Mackiewicz teaches the durometer (and therefore rigidity) of the various layers can vary depending on the activity for which the base plate is designed for, Mackiewicz does not teach a second region with higher wear resistance than a first region.
Hatfield further teaches the wear resistance region (any region except the sides) includes a first region 102 which is adjacent (next to) to a front side (front side depends on the orientation of the limb; however this region is next to the toe) in the leg portion front-rear direction (front and rear depends on the orientation of the limb) with respect to the drainage region (the toe is in front of the drainage region when applied to the sole of Mackiewicz)
and a second region 108 which has a higher wear resistance performance than the first region [0039: to provide improved wear reistance] and which is adjacent (next to) to the front side (interpreted as the toe but front depends on orientation of the leg) in the leg portion front-rear direction with respect to the first region and extends to a front end of the bottom surface in the leg portion front-rear direction (fig 1A), 
a length of the first region of the wear resistance region in the leg portion front-rear direction is longer than a length of the second region of the wear resistance region in the leg portion front-rear direction (fig 1A; further, when applied to Mackiewicz, the full sole will always be longer than just a toe portion), 
and a length of the drainage region in the leg portion front-rear direction is longer than the length of the second region of the wear resistance region in the leg portion front-rear direction (when applied to the sole of Mackiewicz, the drainage region will be longer than the second region since the drainage region extends along the entire sole).
It would have been obvious to one of ordinary skill in the art of footware at the time the invention was filed to use Hatfield’s toe portion with the invention of Mackiewicz because the toe portion provides improved wear resistance and traction [0039].
In regard to claim 12, Mackiewicz meets the claim limitations as discussed in the rejection of claim 11, but does not teach the wear resistance regions as claimed.
	Hatfield further teaches the wear resistance region 8C as discussed in claim 2 but the combination of Mackiewicz and Hatfield do not teach the ratio of a length of wear resistance to a length of the bottom surface as claimed.
	It has been held that a mere optimization of a range, yielding a predictable result, requires no more than routine skill in the art.  The length of the wear resistance range is a result-effective variable with a lower ratio yielding a shoe with less rigidity and a higher ratio yielding a shoe with a larger range of rigidity.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the ratio of a length of the wear resistance region in the leg portion front-rear direction to a length of the bottom surface in the leg portion front-rear direction of 0.25 to 0.8.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05II
In regard to claim 13, Mackiewicz meets the claim limitations as discussed in the rejection of claim 11, and further teaches a propulsion region is provided at the bottom surface (propulsion region does not actually infer any structural limitations to the device; since 518 is capable of being used as a mechanism of propulsion for the foot, the limitations have been met), 
the propulsion region being arranged at a rear side in the leg portion front-rear direction (front and rear is dependent on the orientation of the foot; when the user bends the prosthesis, the entire plantar portion of 518 faces the rear; the examiner suggests using anterior and posterior) with respect to the drainage region (at 516) and extending to a rear end of the bottom surface in the leg portion front-rear direction (The center portion of 518 is interpreted as the propulsion region).
In regard to claim 15, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, but does not teach the toe portion has a higher wear resistance.
	Hatfield further teaches in the bottom surface (plantar surface), in the region other than the region at the side of the curved portion, a portion which continues from the toe with a constant radius of curvature has a higher wear resistance performance than a remaining portion 108c [0039: improved wear resistance around the toe area].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Hatfield’s toe portion with the invention of Mackiewicz because the toe portion provides improved wear resistance and traction [0039].
In regard to claim 16, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, and further teaches in the bottom surface, in the region at the side of the curved portion, a portion at the side of the toe from a center of a maximum length in a leg portion front-rear direction has a higher drainage performance than a remaining portion.  As best understood by the examiner, the claim is interpreted to mean that the side of the toe region has better drainage than another portion.  As shown in figure 5, grooves 516 allow drainage at the sides of the sole and do not extend into the center, therefore providing better drainage at the sides than the center.
In regard to claim 18, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, and further teaches the bottom surface is constituted by a plurality (defined as two or more) of recesses 516 and protrusions 404 (fig 5).
Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of Hatfield (2015/0052781).

In regard to claim 3, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the durometer (and therefore wear resistance) of the various layers can vary depending on the activity for which the base plate is designed but does not teach a higher wear resistance in a portion at the toe.
Hatfield teaches in the bottom surface, in the region other than the region at the side of the curved portion, a portion which continues from the toe with a constant radius of curvature has a higher wear resistance performance than a remaining portion (108; around the outer toe is a constant radius; [0039: improved wear resistance around the toe area 108c]).
It would have been obvious to one of ordinary skill in the art of footwear at the time the invention was filed to use Hatfield’s improved wear resistance in the toe area in the invention of Mackiewicz in order to improve wear resistance and traction [0039].
In regard to claim 20, Mackiewicz meets the claim limitations as discussed in the rejection of claim 3, and further teaches in the bottom surface, in the region at the side of the curved portion, a portion at the side of the toe from a center of a maximum length in a leg portion front-rear direction has a higher drainage performance than a remaining portion. As shown in figure 5, grooves 516 in the bottom surface at the side of the curved portion of the foot have a higher drainage performance than the center portion which does not have grooves.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of Hatfield (2015/0052781A1) and further in view of Dekovic (2009/0293314A1).

In regard to claim 17, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, and further teaches the bottom surface may have different durometers (and therefore inherently durabilities [0042]).  
However, Mackiewicz does not teach the center of the side portion has a higher rigidity than the remaining portion.
Dekovic teaches in the bottom surface, in the region at the side of the curved portion, a portion at the side of the curved portion 309 from a center of a maximum length in a leg portion front-rear direction has a higher rigidity than a remaining portion 307.
It would have been obvious to one of ordinary skill in the art of footwear at the time the instant invention was filed to use the higher stiffness region of Dekovic in the bottom surface of Mackiewicz because the regions provide additional support and resistance to accommodate different gaits of the user [0044].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of Dekovic (2009/0293314A1).

In regard to claim 5, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1, and further teaches the durometer (and therefore rigidity) of the various layers can vary depending on the activity for which the base plate is designed for.
However, Mackiewicz does not teach the side has a higher rigidity than a remaining portion.
Dekovic teaches in the bottom surface (sole), in the region at the side of the curved portion (interpreted as an outer side), a portion at the side of the curved portion from a center of a maximum length in a leg portion front-rear direction has a higher rigidity than a remaining portion. (As shown in figure 4, region 309 is at a side in a center of the ball of the foot length in a front rear direction and has a higher stiffness and therefore rigidity than other portions such as 307 and 305 [0044]).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to use the higher stiffness region of Dekovic in the bottom surface of Mackiewicz because the regions provide additional support and resistance to accommodate different gaits of the user [0044].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of in view of Edington (2007/0277038A1).

In regard to claim 14, Mackiewicz meets the claim limitations as discussed in the rejection of claim 1, wherein the bottom surface includes at least one width direction land portion (the sole is capable of being used on hand; fig 5).
	However, the figure 5 embodiment of Mackiewicz does not teach the wavy grooves.
Edington teaches a plurality (defined as two or more) of width direction grooves 608 extending in a width direction of the sole (fig 8A), 
the width direction land portion includes a wavy-shaped portion 606 presenting a shape along a wavy line extending in the width direction of the sole (fig 8A), 
and the wavy-shaped portion includes at least one pair of a protruding portion (see annotated figure 8F) which protrudes from a position of a ridge to a convex side of the ridge and a protruding portion which protrudes from a position of a valley to a convex side of the valley, 
the ridge and the valley being adjacent in the wavy line (they are adjacent the next wavy line; fig 8F; 8A).
It is obvious to one of ordinary skill in the art at the time the invention was filed to use the wavy grooves and ridges of Edington in the invention of Mackiewicz because they allow conformance and improve traction [0106].

    PNG
    media_image1.png
    683
    850
    media_image1.png
    Greyscale


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackiewicz (2016/0045337A1) in view of Hatfield (2015/0052781A1) and further in view of Edington (2007/0227038).

In regard to claim 19, Mackiewicz meets the claim limitations as discussed in the rejection of claim 2, and further teaches the bottom surface includes at least one width direction land portion but does not teach the grooves as claimed.
Edington teaches a plurality (defined as two or more) of width direction grooves 608 extending in a width direction of the sole (fig 8A), 
the width direction land portion includes a wavy-shaped portion 606 presenting a shape along a wavy line extending in the width direction of the sole (fig 8A), 
and the wavy-shaped portion includes at least one pair of a protruding portion (see annotated fig 8F) which protrudes from a position of a ridge to a convex side of the ridge and a protruding portion (see annotated fig 8F) which protrudes from a position of a valley to a convex side of the valley, the ridge and the valley being adjacent in the wavy line (fig 8A, F).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the use the wavy grooves and ridges of Edington in the invention of Mackiewicz because they allow conformance and improve traction [0106].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774